DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Roach (Reg. # 78,703) on 08/25/2022.

The application has been amended as follows: 

In the claims:

27. (Currently Amended) The system of claim 18, wherein the analyte monitoring device is a skin-adherable patch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 08/08/2022 (“Amendment”). Claims 1-6, 8, and 10-32 are currently under consideration. The Office acknowledges the amendments to claims 1, 2, 6, 8, 14, 17, and 28, as well as the cancellation of claim 9 and the addition of new claim 32. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a microneedle array comprising a semiconductor substrate and a plurality of solid microneedles extending from the substrate, wherein at least one of the microneedles comprises a columnar body portion, a tapered distal portion having an insulated distal apex, and an annular working electrode on only a segment of a surface of the tapered distal portion, the annular working electrode comprising proximal and distal edges, wherein the distal edge is proximate a proximate edge of the insulated distal apex, as claimed, in combination with all other recited limitations.
The argument that the electrode is annular, being located on only a segment of the surface of the tapered distal portion (based on the defined edges, etc.), combined with the argument that the entire tip in Mansoor is insulated, is persuasive. Even if insulating only a portion of the tip of Pushpala, the electrode is not necessarily considered annular because it still extends over the point of the tip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791